848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel T. HUDSON, Jr., Plaintiff-Appellant,v.PONTIAC POLICE DEPARTMENT, Defendant,Raymond Saine, Police Officer City of Pontiac, AlfredWalker, Police Officer City of Pontiac, Sgt. Feneley, Sgt.Fortin, Officer Webb, Officer Womack, Officer Pittman,Darrell Gracey, Police Officer City of Pontiac, Defendants- Appellees.
No. 87-2021.
United States Court of Appeals, Sixth Circuit.
May 9, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges and JAMES D. TODD, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 alleging defendants used excessive force during the arrest of plaintiff June 21, 1978.  The district court ultimately found the complaint to be time-barred and dismissed the case.  Plaintiff appealed.  On appeal the parties have briefed the issues.  Plaintiff additionally has filed a motion for the appointment of appellate counsel.


4
Upon consideration, we agree with the district court's decision.  Plaintiff's position, that his incarceration acted to toll the running of the three-year limitations period, has been squarely rejected by this court.   Higley v. Michigan Dep't of Corrections, 835 F.2d 623 (6th Cir.1987).  The dismissal was correct.


5
It is therefore ORDERED the motion for the appointment of appellate counsel be denied and the district court's judgment be affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation